Citation Nr: 1113677	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  08-01 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a neck and shoulder disability.

2. Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1951 to January 1954 and from March 1959 to February 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  December 2005 decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama.

In October 2009, the Veteran testified at a personal hearing over which the undersigned Acting Veteran Law Judge presided while at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.

This matter was previously before the Board in November 2009 at which time it was remanded for additional development.  It is now returned to the Board for appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

It appears that the Veteran's service treatment records for his first period of service were destroyed in a fire at the National Personnel Records Center (NPRC) in 1973 and have not been located.  Under such circumstances, the United States Court of Appeals for Veterans Claims (Court) has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The evidentiary record as currently constituted includes a January 1954 separation examination report for his first period of service.  The report shows no complaints or pertinent abnormalities, and the Veteran's neck, upper extremities, spine and musculoskeletal system were normal on examination.  Service treatment records for his second period of service show that the Veteran was treated for non-traumatic neck and shoulder pain on several occasions, and include impressions of myositis and lymphadenitis.  The records also show that the Veteran was treated for non-traumatic lumbosacral pain in June 1962.  The diagnosis was acute lumbosacral strain.  However, his separation examination report dated in February 1963, shows no pertinent complaints or abnormalities, and his neck, upper extremities, spine and musculoskeletal system were normal on examination.

Private medical records show treatment for neck and low back problems beginning in September 2002.  A private magnetic resonance imaging (MRI) study dated in April 2005 shows degenerative disc disease throughout the Veteran's lumbar spine.  VA medical records show treatment for low back pain beginning in July 2007.

In November 2009, the Board remanded this matter for further development.  Specifically, as the evidence of record showed treatment for a neck, shoulder, and low back problems in service, medical evidence of a current disability, and given the Veteran's testimony that he has had chronic neck, shoulder, and back problems ever since service, a VA examination was necessary to determine the nature and etiology of the claimed disability.

Subsequently, the Veteran underwent a VA examination in February 2010 wherein  he was diagnosed with bilateral acromioclavicular degenerative joint disease, mild; and spondylosis cervical spine, mild; and spondylosis lumbosacral spine, mild.  Upon physical examination and review of the claims file, the VA examiner opined that it was less likely as not that any of the identified neck, shoulder, or low back disability was related to the Veteran's service.  The examiner added that the incident, which he had referred to appeared to have been acute, which resolved on its own and was not the cause of his present disabilities.

In a March 2011 Informal Hearing Presentation, the Veteran's representative asserted that the VA examiner had not considered the Veteran's lay statements that he experienced a continuity of symptoms since service.  Therefore, the Veteran's representative requested that the VA examination report be returned to the VA examiner for an addendum addressing the Veteran's lay statements of continuity of symptoms.  The representative's assertions correspond with statements made by the Veteran in a written document dated in February 2006 (in which he reported having low back problems since an injury sustained in 1951 or 1952).

The Veteran is competent to report continuity of symptoms of chronic low back, neck and shoulder problems since service because that requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, a medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

In addition, the Veteran stated in a March 2011 statement that he believed his February 2010 VA examination was inadequate and did not reflect the nature of his current disability.  The Veteran also stated his conditions had worsened. 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2010).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Therefore, given the current diagnosis and treatment for neck, shoulder, and low back disabilities, the in-service treatment records of treatment, and the Veteran's lay statements, further development of the case is necessary in order to give the Veteran every consideration with respect to the present appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC shall schedule the Veteran for a VA examination with an examiner that has not previously conducted an examination of the Veteran.  The Veteran's claims file and a copy of this Remand must be made available to the examiner prior to the examination.  All testing must be carried out, and results must be included in the examination report.  

The examiner is directed to opine as to whether it is at least as likely as not that the Veteran's neck, shoulder, and low back problems are due to the asserted in-service injury or any other incident in service.   In particular, the examiner must consider and comment upon the Veteran's lay statements regarding his history and claimed continuity of symptoms since service.  The examiner must provide a complete rationale for the stated opinions.

2.  The RO/AMC will then review the Veteran's claims 
file and ensure that the foregoing development actions 
have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

3.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, he and his representative will be provided with a Supplemental Statement of the Case.  An appropriate period of time will be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

